DETAILED ACTION

Summary
This is the initial Office Action based on the Thin-Film Semitransparent Photovoltaic Device filed October 8, 2020.
Claims 1-7 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “a metal-metal contact pickup region with a surface area of about one hundred square micrometers”.
It is unclear as to what structures of the claimed metal-metal contact pickup region are encompassed by the phrase “a metal-metal contact pickup region with a surface area of about one hundred square micrometers” and what structures of the metal-metal contact pickup region are specifically excluded by the phrase “a metal-metal contact pickup region with a surface area of about one hundred square micrometers” 
Claim 1 recites the limitation "the absorber" on line 7.  There is insufficient antecedent basis for this limitation in the claim.
It is unclear if “the absorber” recited on line 7 of claim 1 is referring to the “at least one absorber” recited on line 5 of claim 1, and if so which of the at least one absorber, or if “the absorber” recited on line 7 of claim 1 is referring to an entirely different absorber altogether. Dependent claims are rejected for dependency.
Amending “the absorber” to “the at least one absorber” would overcome the rejections. 
Claim 1 recites the limitation "the thickness of the metal barrier layer" on line 10.  There is insufficient antecedent basis for this limitation in the claim.
As a metal barrier layer can have more than one thickness, it is unclear as to what “the thickness of the metal barrier layer” recited on line 10 of claim 1 is referring to. Dependent claims are rejected for dependency.
Amending “the thickness of the metal barrier layer” to “a thickness of the metal barrier layer” would overcome the rejections.
Claim 1 recites the limitation "thickness of the metal conductive layer" on line 10-11.  There is insufficient antecedent basis for this limitation in the claim.
As a metal conductive layer can have more than one thickness, it is unclear as to what “the
Amending “the thickness of the metal conductive layer” to “a thickness of the metal conductive layer” would overcome the rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Neander et al. (FR 2820241 included in applicant submitted IDS filed October 8, 2020) in view of Peter et al. (U.S. Pub. No. 2013/0133734 A1).
With regard to claims 1-3 and 6, Neander et al. discloses a thin-film semitransparent photovoltaic device comprising: 
at least one photoactive absorber (see column 1 teaching “a layer of absorber…CIS”); and a back electrode including- 
a metal conductive layer in contact with the absorber (see column 3 teaching “at least one other conductive layer”, which would be in electrical contact with the absorber); 
a metal barrier layer deposited in a uniform manner over the entire metal conductive layer (see column 2 teaching “conductive layer based on molybdenum Mo...at least 80…nm” which is cited to read on the claimed uniform manner as it is described as having a single thickness; see column 2 teaching “layer” as a continuous layer); wherein 
the thickness of the metal barrier layer is greater than 5% of the thickness of the metal conductive layer and is greater than 5 nm (see column 2 exemplifying the cited Mo metal barrier layer at least 80 nm which would have been an obvious selection as Neander et al. teaches 80 nm as an appropriate thickness for the cited metal barrier layer; see column 4 exemplifying the cited metal conductive layer with a thickness of 50 nm which would have been an obvious selection as Neander et al. teaches 50 nm as an appropriate thickness for the cited metal conductive layer, which would provide for the claimed “the thickness of the metal barrier layer is greater than 5% of the thickness of the metal conductive layer and is greater than 5 nm” as the 80 nm thickness of the cited Mo metal barrier layer is 

Neander et al. teaches the cited back electrode as intended for use with solar cells (see column 1) but does not detail the structure of the solar cell.
However, Peter et al. teaches a thin-film photovoltaic device (see Title and Abstract). Peter et al. teaches a back electrode can be utilized in a solar cell which includes the back electrode in contact with an absorber (such as absorber 5, Fig. 1 which is described in [0004] as CIS, like that of Neander et al., or amorphous silicon) and having a transparent substrate (10, Fig. 1 and see [0041]) with a front electrode including a transparent, electrically conductive material, arranged on the transparent substrate (such as front electrode 3 depicted in Fig. 1 as arranged on, or in close proximity, to the cited transparent substrate 10; see [0050] teaching “TCO type”).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have substituted the back electrode of Peter et al. with the cited back electrode of Neander et al., because the simple substitution of a known element known in the art to perform the same function, in the instant case a back electrode for a solar cell, supports a prima facie obviousness determination (see MPEP 2143 B). 
With regard to claim 4, independent claim 1 is obvious over Neander et al. in view of Peter et al. under 35 U.S.C. 103 as discussed above.
Neander et al. does not disclose wherein the absorber includes an amorphous silicon-based junction.
However, Peter et al. teaches an amorphous silicon absorber ([0004]).

With regard to claim 5, independent claim 1 is obvious over Neander et al. in view of Peter et al. under 35 U.S.C. 103 as discussed above. Neander et al. teaches wherein
the metal conductive layer includes copper (see column 4 teaching cited metal conductive layer can be “Cu” which would have been an obvious selection as Neander et al. teaches Cu as an appropriate material for the cited metal conductive layer).
With regard to claim 7, independent claim 1 is obvious over Neander et al. in view of Peter et al. under 35 U.S.C. 103 as discussed above. Neander et al. teaches further including 
a metal-metal contact pickup region with a surface area (such as the interface region between the cited metal barrier layer and the cited metal conductive layer as it is a region including a metal-metal interface at the back contact electrode, inherently having a surface area).

Neander et al., as modified above, does not specifically teach wherein the surface area is about one hundred square micrometers.

Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have optimized the surface area of the cited metal-metal contact pickup region and arrive at the claimed range of about one hundred square micrometers through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the surface area of the solar cell available for light collection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120.  The examiner can normally be reached on Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DUSTIN Q DAM/Examiner, Art Unit 1721                                                                                                                                                                                                        June 9, 2021